                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

  UNITED STATES OF AMERICA,                      )
                                                 )
                Plaintiff,                       )
                                                 )
  v.                                             )    No.:   3:19-CR-151-TAV-DCP
                                                 )
  CAMARON A. BILLIPS,                            )
                                                 )
                Defendant.                       )


                                            ORDER

         This criminal matter is before the Court on the Report and Recommendation

  (“R&R”) entered by United States Magistrate Judge Debra C. Poplin on May 7, 2021

  [Doc. 380].    Judge Poplin recommends that the Court grant defendant’s motion to

  suppress [Doc. 236]. There have been no timely objections filed to the R&R. See 28

  U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(b)(2).

         After carefully reviewing the matter, the Court agrees with Judge Poplin’s

  recommendation and reasoning, which the Court adopts and incorporates into its ruling.

  Accordingly, the Court ACCEPTS the R&R. Defendant’s Motion to Suppress [Doc.

  236] is GRANTED, and the government may not use defendant’s un-Mirandized

  statement of July 25, 2019, in its case-in-chief.

         IT IS SO ORDERED.


                                      s/ Thomas A. Varlan
                                      UNITED STATES DISTRICT JUDGE




Case 3:19-cr-00151-TAV-DCP Document 389 Filed 05/24/21 Page 1 of 1 PageID #: 3187
